June 17, 1987




Eonorable Robert E. (Bobby) Bell   Opinion No. JM-722
Criminal District Attorney
115 w. Main                        Re:   Whether Jackson County is
Edna, Texas   77957                required to provide services under
                                   the Indigent Health Care Act where
                                   the county is encompassed within a
                                   hospital district

Dear Mr. Bell:

     You ask whether Jackson County is liable under the Indigent
Health Care and Treatment Act for health care services for indigent
residents of that county. We conclude that the county is not liable
for either Inpatient or outpatient health and medical services.

     The Jackson County Hospital District is created under authority
of article IX, section 9, of the Texas Constitution, by chapter 275,
66th Legislature, 1979, which is known as the Jackson County Hospital
District Act. Se& V.T.C.S. art. 4494q. The district includes all of
Jackson County.-Hence,    all indigent residents of the county are
residents of the hospital district.

     section 9, of article IX, of the Texas Constitution provides in
part that:

             The Legislature may by law provide for the
          creation, establishment, maintenance and operation
          of hospital districts . . . providing that any
          district so created shall assume full responsl-
          bility for providing medical and hospital care for
          its needy inhabitants . . . providing that after
          its creation no other municipality or political
          subdivision shall have the power to levy taxes or
          issue bonds or other obligations for hospital
          purposes or for providing medical care within
          the boundaries of the district. . . . (Emphasis
          added).

     The Jackson County Hospitai District Act provides in part that:

             Sec. 16. Whenever a patient residing within
          the district is admitted to the facilities of the




                               p. 3360
Honorable Robert E. (Bobby) Bell - Page 2     (JM-722)




           district, the administrator for the hospital to
           which the patient is admitted may have an inquiry
           made as to his or her circumstances and those of
           the relatives of the patient legally liable for
           his or her support. . . . If the administrator
           finds that the patient or his or her relatives are
           not. able to pay either in whole or in part for
           care and treatment in the hospital, they shall
           become a charge on the hospital district as to the
           amount of the inability to pay. . . .

              .   .   .   .

              Sec. 20. . . . The board shall provide for the
           administration, maintenance, and operation of
           both hospitals transferred to the district on its
           creation so as to furnish adequate hospital and
           medical care within the district and to ensure
           that each hospital is provided with sufficient
           funds, personnel, and equipment to the end that
           residents of the district have access to quality
           and competent health facilities; and no other
           municipality or political subdivision may levy
           tames or issue bonds or other obligations for
           hospital purposes or for providing medical care
           within the boundaries of the district.        The
           district shall assume full responsibility for
           providing medical and hospital care for its needy
           inhabitants. (Emphasis added).

Acts   1979. 66th Leg., ch. 275, at 595-98.

     When a hospital district is created ,for the county pursuant to
article IX, section 9, of the Texas Constitution, the county constitu-
tionally does not have the power to levy or use taxes to provide for
medical services for indigent residents of the hospital district, as
such power and obligation rests exclusively on the hospital district.
Attorney General Opinion C-646 (1966). See also Attorney General
Opinion Nos. M-870 (1971); C-334 (1964).

     The provisions of the Indigent Eealth Care and Treatment Act,
article 443Sf. V.T.C.S., are consistent with, and adopt by reference,
the provisions of both article IX, section 9, of the Texas Constitu-
tion and the Jackson County Eospital District Act. Title 2 of the
Indigent Health Care Act specifies the responsibility of a county for
health care assistance to the county's eligible residents who do not
reside in an area served by a public hospital or hospital district.
Sets. 2.01, 2.02(a), 3.01, .4.01. Since all of Jackson County Is
served by the hospital district, the provisions of Title 2 fixing
                                                                         ?




                                p. 3361
Honorable Robert E. (Bobby) Bell - Page 3    (JM-722)




liability of a county for indigent health care have no application to
Jackson County.

     Title 3 of the act applies to and determines liability for health
care for persons who reside in an area served by a public hospital or
hospital district. Sec. 10.01(a). We note that, under the Indigent
Health Care Act, a hospital district is not a "governmental entity."
Sec. 1.02(6). Hence, a facility of a hospital district is not a
"public hospital" within the meaning of that act and the provisions
of the act that apply to "public hospitals" are not applicable to
hospital districts.

     Section 11.02 of Title 3 provides that "[a] hospital district
shall provide the health care services required under the Texas
Constitution and the statute creating the district." Section 12.01(b)
states that "[a] hospital district is liable for health care services
as provided by the Texas Constitution and the statute creating the
district."

     The Indigent Health Care Act does not alter, or attempt to alter,
the responsibility of a hospital district for all health care required
by article IX, section 9, of the Texas Constitution and the Jackson
County Hospital District Act. It is not an attempt by statute to make
Jackson County liable for inpatient or outpatient health and medical
services for indigent residents of that county.

                            -SUMMARY

              In a county in which a hospital district
         encompasses the entire county, the county is not
         liable for health care services to indigent resi-
         dents of the county under any of the provisions
         of the Indigent Eealth Care and Treatment Act.
         Instead, the act specifies that, for indigent
         persons who reside within a hospital district,
         the hospital district is liable for health care
         services as provided by the Texas Constitution and
         the statute creating the hospital district.

                                    -Jf&

                                                 MATTOX
                                         Attorney General of Texas

JACK BIGBTOWER
First Assistant Attorney General




                               p. 3362
Ronorable Robert E. (Bobby) Bell - Page 4   (JM-722)




MARYKELLER
Executive Assistant Attorney General

JUDGE ZOLLIE STEAKLEY
Special Assistant Attorney   General

RICK GILPIN
Chairman, Opinion Committee

Prepared by Nancy Sutton
Assistant Attorney General




                                p. 3363